DISMISS and Opinion Filed November 5, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00656-CV

                      HERBERT HARRIS JR., Appellant
                                 V.
                        DALLAS COUNTY, Appellee

                    On Appeal from the 95th District Court
                            Dallas County, Texas
                     Trial Court Cause No. TX-20-01073

                        MEMORANDUM OPINION
                    Before Justices Schenck, Smith, and Garcia
                            Opinion by Justice Garcia
      The filing fee, docketing statement, and clerk’s record in this case have not

been filed. By postcard dated August 3, 2021, we notified appellant the $205 filing

fee was due. We directed appellant to remit the filing fee within ten days and

expressly cautioned appellant that failure to do so would result in dismissal of the

appeal. Also by postcard dated August 3, 2021, we informed appellant the docketing

statement in this case was due. We cautioned appellant that failure to file the

docketing statement within ten days might result in the dismissal of this appeal

without further notice. By letter dated October 13, 2021, we informed appellant the

clerk’s record had not been filed because appellant had not paid for the clerk’s
record. We directed appellant to provide, within ten days, verification that he (1)

had either paid for or made arrangements to pay for the record, or (2) is entitled to

proceed without payment of costs. We cautioned appellant that failure to do so

would result in the dismissal of this appeal without further notice. To date, appellant

has not paid the filing fee, filed the docketing statement, provided the required

documentation, or otherwise corresponded with the Court regarding the status of this

appeal.

      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                            /Dennise Garcia/
                                            DENNISE GARCIA
                                            JUSTICE

210656F.P05




                                         –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

HERBERT HARRIS JR., Appellant                On Appeal from the 95th District
                                             Court, Dallas County, Texas
No. 05-21-00656-CV          V.               Trial Court Cause No. TX-20-01073.
                                             Opinion delivered by Justice Garcia.
DALLAS COUNTY, Appellee                      Justices Schenck and Smith
                                             participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered November 5, 2021




                                       –3–